Citation Nr: 1025582	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-39 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), and 
other than generalized anxiety disorder and major depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1993 to January 
2002.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In her December 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in March 2010, the RO 
informed the Veteran of a Board hearing scheduled in April 2010.  
She failed to appear.  Accordingly, the hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has a diagnosis of PTSD due to a verified in-
service event.


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. § 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

The Board notes that a July 2007 rating decision granted service 
connection for generalized anxiety disorder and major depression.  
As reflected on the title page of this decision, the Board is now 
expanding the issue to include entitlement to service connection 
for an acquired psychiatric disability, to include PTSD, and 
other than generalized anxiety disorder and major depression as 
the Court of Appeals for Veterans Claims (Court) recently 
determined that a PTSD claim cannot be limited to a PTSD 
diagnosis alone, but "must rather be considered a claim for any 
mental disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board will consider whether service connection may be awarded 
for an acquired psychiatric disorder, to include PTSD, and other 
than generalized anxiety disorder and major depression, as 
instructed by the Court in Clemons.

Of record, the Veteran has not been diagnosed with an acquired 
psychiatric disability other than generalized anxiety disorder, 
major depression, and PTSD, which will be discussed in detail 
below.  Without competent evidence of a currently diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004) (holding that service connection requires a showing of 
current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown  in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted  but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  Further, service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2009).

The law provides that "[i]f the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the  veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."  38 
C.F.R. § 3.304(f)(2) (2009).  Where, however, VA determines that 
the veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is unrelated to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the reported stressor.  Instead, the record must 
contain evidence that corroborates the veteran's testimony as to 
the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); West v. Brown, 7 
Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(4), provides that PTSD based on a personal 
assault in service permits evidence from sources other than the 
veteran's service records which may corroborate his or her 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(4) (2009).  The M21-1MR also identifies alternative 
sources for developing evidence of personal assault, including 
private medical records, civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals.  M21-1MR, 
Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance, substance abuse, episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  38 
C.F.R. § 3.304(f)(4).  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  In addition, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).  


The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such  doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

As an initial matter, the Board notes that the evidence does not 
show, nor does the Veteran report, that she engaged in combat 
with the enemy.  According to her Form DD-214, she was not 
awarded any combat medals or decorations indicative of engaging 
in combat.  In addition, her military occupation specialty (MOS) 
was listed as an instructor, and service treatment and personnel 
records do not contain any reports of combat incidents in 
service.  

For these reasons, the Board finds that the Veteran did not 
engage in combat with the enemy within the meaning of 38 U.S.C.A. 
§ 1154(b).  Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, her statements concerning the reported stressors may 
not be accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate her statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran's claim of service connection for PTSD is based on 
her allegations of sexual and personal assault in service.  In 
her PTSD questionnaire, submitted in April 2006, the Veteran 
alleged that during a hard hat training dive, she got down to 
about fifteen feet under water, when she lost her air supply.  
She continued to explain that when the air supply was cut off, 
her hard hat suit started taking on water.  Through a voice 
communication with the topside, the Veteran informed them that 
she had lost air and was taking on water.  The Veteran contended 
that they seemed to not believe her and she was instructed to 
turn on her emergency air supply, but could not remember where it 
was located.  She alleged that she thought she had taken her last 
breath and could look up and see the surface, but knew that she 
would not reach it because of the weight of the hard hat suit.

The Veteran alleged that this incident may have been a 
continuation of the sexual harassment she experienced while 
stationed aboard a submarine in service.  During a VA examination 
conducted in June 2007, the Veteran explained that there were two 
episodes of sexual harassment perpetrated by two males in the 
diving locker section.  One was a fellow diver and the other was 
the master diver.  She contends that these two men pressured her 
for sexual encounters and when she refused, she experienced life-
threatening reprisal and retaliation, specifically, the incident 
of losing air supply while diving.

VA has defined personal assault very broadly to include an event 
of human design that threatens or inflicts harm.  Examples of 
personal assault include rape, physical assault, domestic 
battery, robbery, mugging, stalking, and harassment.  See VA 
Adjudication Procedure Manual M21-1MR, Part III,  Subpart iv., 
Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, 
part 17(a), (c) (Dec. 13, 2005).  As the Veteran has claimed that 
she was sexually harassed in service, as detailed above, the 
Board will consider the provisions of 38 C.F.R. § 3.304(f)(4), 
which provides that PTSD based on a personal assault in service 
permits evidence from sources other than a veteran's service 
records to corroborate his or her account of the stressor 
incident.

Service personnel and service treatment records, as well as the 
command operation reports of record, do not provide confirmation 
of the Veteran's alleged stressors.  The Board has also reviewed 
the Veteran's extensive Social Security Administration records 
and finds no additional information favorable to the Veteran's 
claim.  However, in this case, the Veteran submitted several 
statements, including a statement from a fellow serviceman 
regarding the nature of the sexual harassment and diving incident 
in service.  

The Veteran has consistently reported a history of military 
sexual harassment occurring in service in addition to the diving 
incident where she felt like her diving equipment had been 
tampered with.  She has supplied detailed written statements and 
a statement from a fellow serviceman that described in detail her 
in service diving stressor.  While the date of the alleged 
stressor has been somewhat inconsistent, ranging from occurring 
in 1994 to 1996, the Veteran has remained highly consistent in 
her recollection of the alleged stressor.

In a statement submitted to the RO February 2008, fellow 
serviceman, "M.C.," stated that some of the other male divers 
were "not quite up to having women in the dive lockers and when 
[the Veteran] told [him] that someone messed with her air supply 
during the platform dive, [he] was not surprised.  It did shake 
her up pretty bad and after that things just started to go bad 
for her and a lot of that [he felt] was the [pressure] from the 
divers that did not want to see her succeed."  This statement of 
the Veteran's contemporaneous report of the diving incident to 
her fellow serviceman, M.C., is probative evidence in favor of 
the Veteran's claim as it tends to verify that the claimed 
stressor occurred.

Given the Veteran's consistent statements and her fellow 
serviceman's statement, the Board finds that the Veteran's in-
service stressor is sufficiently verified.  As such, it will 
consider all medical evidence based upon the incident described 
in determining whether service connection may be granted.

The Veteran has a current diagnosis of PTSD.  In June 2007, she 
underwent a VA psychological examination.  After reviewing the 
claims file and interviewing the Veteran in depth, the examiner 
diagnosed the Veteran with PTSD, chronic moderate to severe, and 
stated with detail in his report that the Veteran experienced 
traumatic events in the military, to include being sexually 
harassed.  Axis I diagnosis of PTSD, including major depression, 
was rendered.  The examiner's diagnostic impression under Axis IV 
was the Veteran's personal assault/sexual harassment in service, 
to include a history of physical/psychological abuse in 
marriages.  Given that the examiner obtains a highly detailed 
account of the in service stressors, specifically, the diving 
incident, (as requested by the RO), and given the diagnosis of 
PTSD, the Board finds that the examiner has determined that the 
diving stressor, as well as her history of sexual harassment, 
caused the development of the Veteran's PTSD. Thus, the findings 
in the medical examination report are sufficient to establish a 
relationship between the Veteran's stressor and her diagnosis of 
PTSD.

After carefully reviewing all the evidence of record, the Board 
finds no adequate basis to reject the competent lay statements 
and medical evidence of record that is favorable to the Veteran, 
based on a rational lack of credibility or probative value.  
Madden v. Gober, 125 F.3d  1477, 1481 (Fed. Cir. 1997); Evans v. 
West, 12 Vet. App. 22,  26 (1998).  Accordingly, the Board 
resolves doubt in the Veteran's favor and finds that the evidence 
supports service connection for PTSD.  38 U.S.C.A. § 5107(b).  As 
such, the appeal is granted.  The Board again notes that service 
connection has already been granted for a generalized anxiety 
disorder and major depression.  Thus, this grant may not result 
in additional compensation to this Veteran.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).



ORDER

Entitlement for service connection for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


